Case 1:19-cv-00005-ENV-RLM Document 33 Filed 08/05/19 Page 1 of 1 PageID #: 214

SQUIRE C}                                                                                         Squire Patton Boggs (US) LLP
                                                                                                  2550 M Street, NW
PATTON BOGGS                                                                                      Washington, D.C. 20037

                                                                                                  0 +1 202 457 6000
                                                                                                  F +1 202 457 6315
                                                                                                  squirepattonboggs .com



                                                                                                  Gassan A. Baloul
                                                                                                  T +1 202 457 6155
                                                                                                  gassan.baloul@squirepb.com



 August 5, 2019

 VIA ELECTRONIC AND FIRST CLASS MAIL

 Gary M. Osen
 Osen LLC
 2 Un iversity Plaza
 Suite 402
 Hackensack, NJ 0760 I

 Re: Speh1er, et al., v. Palestine Invest111e11t Bank, Case Number 1:19-cv-00005 (E.D.N.Y.) (ENV)
         (RLM)

 Counsel:

          Th is law firm represents the Defendant, Palestine fnvestment Bank ("PIB"), in the above-
 referenced action. In accordance with Rule 3(0) of Judge Vitaliano's Individual Motion Practices and
 Ru les, as well as the Court's Schedul ing Order of May 1.7, 2019, we hereby serve you with the following
 papers, copies of which are enclosed:

                   I. PIB's Notice of Motion to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)( l), Fed.
                      R. Civ. P. 12(b)(2), and Fed. R. Civ. P. 12(b)(6);

                   2. Memorandum of Law in Support of Motion to Dismiss of Defendant PTB; and

                   3. Declaration of Mohammad Sarni Aghbar.

                                                                           Sincerely,

                                                                           Squire Patton Boggs (US) LLP



                                                                           Isl Gassan A. Balouf
                                                                           Gassan A. Baloul


 cc: Hon. Eric N. Vitaliano (via ECF without enclosures)
     Al l counsel of record (via electronic and first class mail)


 47 Offices in 20 Countries

 Squire Patton Boggs (US) LLP Is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
